Citation Nr: 0606721	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
June 1961.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2002 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska that denied service connection for kidney stones.

The veteran was afforded a video conference hearing in 
January 2003 before the undersigned member of the Board.  The 
transcript is of record.  

The case was developed by the Board in June 2003, and was 
remanded by decisions of the Board dated in November 2003 and 
February 2005.  


FINDINGS OF FACT

1.  The veteran had incipient renal calculi at service 
entrance. 

2.  The kidney stone condition likely worsened during active 
duty beyond its natural progression.


CONCLUSION OF LAW

The veteran has kidney stones that are the result of disease 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306(b) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon examination in June 1959 for entry onto active duty, the 
veteran's genitourinary system was evaluated as normal.  When 
re-examined in August 1959, contemporaneous with his active 
duty entry, he indicated that he had developed sharp pains 
with red urine a few days before and might have kidney 
trouble.  In the physician's comments, it was noted that the 
appellant had an interval history of an episode of painful 
urination and alleged hematuria and pain in the bladder 
region, and had been told by his doctor that he might have 
passed a kidney stone.  It was reported that X-rays revealed 
two small calcifications over the right kidney probably in 
the right parenchymal stricture, but that no ureteral calculi 
were observed.  The appellant was determined to be qualified 
for active service.  

Service medical records show that in early October 1959, the 
appellant was admitted with the chief complaint of pain over 
the right kidney region since the previous night.  He stated 
that the symptoms were identical to ureteral colitis he had 
experienced a month before when he had passed a kidney stone.  
It was reported that past history was essentially 
noncontributory.  Diagnostic genitourinary testing showed no 
sign of obstruction or current calculus.  It was assumed that 
the veteran had had a urinary calculus that he passed just 
prior to or immediately after admission to the hospital.  

The veteran was seen in the urology clinic in December 1959 
where it recorded that he had passed a stone the previous 
day.  On examination in May 1961 for release from active 
duty, the veteran's genitourinary system was evaluated as 
normal.  

The veteran filed a claim for service connection for kidney 
stones in February 2002. 

Private clinical records dated between 1991 and 2005 were 
received showing that the veteran was treated for multiple 
complaints and disorders and was shown to have X-ray evidence 
of renal calculus in July 1996 and February 2005.

The appellant presented testimony upon personal hearing on 
appeal in January 2003 to the effect that he had no history 
of kidney stones prior to entering service.  He testified 
that he was treated for genitourinary symptoms before 
entering active duty, but that his doctor had told him that 
it was probably an infection.  The veteran indicated that he 
had had recurring attacks of kidney stones after discharge 
from active duty.  

Pursuant to Board development and remand, the veteran was 
afforded a VA genitourinary examination in March 2004 for a 
medical opinion.  The examiner stated that the claims folder 
was reviewed and a comprehensive clinical history was 
recited.  Following examination, the examiner stated that 
"[i]n my opinion, the record indicates that the patient's 
stone condition started before his active duty because at the 
recall activity [sic] duty examination, the history already 
indicated he had episode of hematuria and dysuria and was 
told to have passed a stone.  The KUB X-ray at that time may 
also have shown calcification of the kidney, thus the disease 
of the stone has [sic] started before the active duty."  The 
examiner went on to state that the short interval between 
symptoms after entering service and a similar attack one 
month before would support a finding of stone formation prior 
to service.  

The RO subsequently sought further clarification as to the 
onset of the veteran's renal calculus from the VA physician 
who examined him in March 2004.  In a medical report dated in 
September 2005, it was related that that examiner was no 
longer available.  A board-certified VA physician in internal 
medicine stated that the claims folder was reviewed.  A 
detailed review of the clinical evidence was performed, to 
include the VA examination report of March 2004.  The VA 
physician stated that he tended to agree with the prior 
medical examiner's opinion that kidney stone disease pre-
existed service, but that it would be resorting to 
speculation to indicate whether or not it worsened during 
active duty.  He related that simply passing a kidney stone 
after it was already formed did not indicate that the 
condition has worsened, only that it was released.  It was 
found that there was clearly a natural progression of the 
kidney stone condition, but that this did not represent 
deterioration.  The examiner commented that the service 
medical records did not indicate that the veteran had any 
concurrent medical illnesses, diseases or metabolic syndromes 
that would have given rise to endogenous furthering of the 
kidney stone condition.

Received in January 2006 was a November 2005 medical 
statement from a VA physician who related that based on the 
medical history provided, it appeared as likely as not that 
the kidney stone condition (nephrolithiasis) was aggravated 
while the veteran was in service.  It was commented that 
conditions in service such as diet and state of hydration as 
likely as not contributed to the worsening condition as 
evidenced by need for treatment during active duty.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Veterans are presumed to have been in sound condition when 
accepted for service except as to defects that are noted on 
the examination when the veteran is accepted for service, or 
where clear and unmistakable evidence (obvious or manifest) 
shows that the disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005).

The evidence in this instance reflects that when the veteran 
was examined for recall to active duty in June 1959, no 
symptoms referable to kidney stones were noted.  The record 
shows that the appellant did not officially enter active duty 
until August 1959 at which time he reported a history of 
symptoms some days before that his doctor thought might have 
been the passing of a kidney stone.  It was reported that X-
rays revealed two small calcifications over the right kidney 
probably in the right parenchymal stricture, but that no 
ureteral calculi were observed.  

The Board observes that the findings and observations noted 
at service entrance show that the veteran had kidney stones.  
This was confirmed by x-ray.  Therefore, because the disease 
was shown at entry, the question thus becomes whether there 
was an increase in severity of the pre-existing condition 
such that service connection may be granted on the basis of 
aggravation. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2005).

The record reflects that upon review of the September 2005 
opinion, the examiner indicated that it would require 
speculation on his part to say whether there was any 
worsening of the disease during service.  At one point, he 
seemed to suggest that there was no worsening.  Nevertheless, 
he later concluded that there was clearly natural progression 
of the disease, but he declined, however, to definitively 
state whether or not there was any worsening beyond natural 
progression of the pre-existing renal calculus.  It may be 
concluded, however, that his reference to natural progression 
suggested that there was indeed worsening.   The September 
2005 opinion is thus found to be somewhat equivocal on this 
point and, standing alone, provides information suggesting a 
worsening, but little more.  See 38 C.F.R. § 3.306(b).  It 
may be contrasted with the subsequent opinion by the VA 
physician in November 2005 who clearly stated that 
nephrolithiasis was likely aggravated after veteran entered 
service, stating that diet and lack of hydration likely led 
to a worsening of the condition.  In view of the more 
conclusive opinion, the Board finds that the presumption of 
aggravation is applicable and it has not been rebutted by 
clear and unmistakable evidence.  A grant of service 
connection based on aggravation is therefore warranted.


ORDER

Service connection for kidney stones based on in-service 
aggravation is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


